MEMORANDUM **
Jewell Smith, a Nevada state prisoner, appeals pro se the district court’s order denying his Fed.R.Civ.P. 60(b)(6) motion for reconsideration of the judgment dismissing Smith’s action for failure to prosecute. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion an order denying a Fed.R.Civ.P. 60(b) motion, Molloy v. Wilson, 878 F.2d 313, 315 (9th Cir.1989), and we affirm.
The district court properly denied Smith’s Fed.R.Civ.P. 60(b)(6) motion because Smith failed to show that circumstances beyond his control prevented him from taking timely action to protect his interests. See United States v. Alpine Land & Reservoir, Co., 984 F.2d 1047, 1049 (9th Cir.1993).
Smith’s remaining contentions lack merit, and we deny all pending motions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.